 



Exhibit 10.24
PACKETEER, INC.
NOTICE OF GRANT OF PERFORMANCE SHARES
(For U.S. Participants)
The Participant has been granted an award of Performance Shares (the “Award”)
pursuant to the Packeteer, Inc. 1999 Stock Incentive Plan (the “Plan”) and the
Performance Share Agreement attached hereto (the “Agreement”), each of which
represents the right to receive on the applicable Settlement Date one (1) share
of Common Stock, as follows:

             
 
           
Participant:
      Employee ID:    
 
           
 
           
Grant Date:
  February 19, 2008   Grant No.:    
 
           
 
           
Target Number of
            Performance Shares:   [_______________], subject to adjustment as
provided by the Agreement.
 
           
Maximum Number of
            Performance Shares:   [_______________], subject to adjustment as
provided by the Agreement.
 
            Performance Period:   The fiscal year of the Corporation beginning
January 1, 2008 and ending December 31, 2008.
 
            Performance Measures:   Product Revenue, as defined by the
Agreement. Pro Forma Operating Income, as defined by the Agreement.
 
            Earned Performance
Shares:   Except as provided by the Agreement, the number of Earned Performance
Shares, if any (not to exceed the Maximum Number of Performance Shares), shall
be determined following completion of the Performance Period by multiplying the
Target Number of Performance Shares by the product of the Product Revenue
Multiplier (as defined by the Agreement) and the Pro Forma Operating Income
Multiplier (as defined by the Agreement).
 
            Vested Performance
Shares:   Except as provided by the Agreement, and provided that the
Participant’s Service has not terminated prior to the applicable Vesting Date, a
number of Earned Performance Shares, if any, shall become Vested Performance
Shares as of each of the following dates (each a “Vesting Date”) determined by
multiplying the total number of Earned Performance Shares by the Vested Ratio:
 
                Vesting Date   Vested Ratio
 
                February 28, 2009   1/3
 
                February 28, 2010   An additional 1/3
 
                February 28, 2011   An additional 1/3
 
            Settlement Date:   Each Vesting Date shall be a Settlement Date with
respect to the number of Earned Performance Shares, if any, becoming Vested
Performance Shares on such date, except as otherwise provided by the Agreement.

 



--------------------------------------------------------------------------------



 



By their signatures below or by electronic acceptance or authentication in a
form authorized by the Corporation, the Corporation and the Participant agree
that the Award is governed by this Notice and by the provisions of the Plan and
the Agreement, both of which are made a part of this document. The Participant
acknowledges that copies of the Plan, the Agreement and the prospectus for the
Plan are available on the Corporation’s internal web site and may be viewed and
printed by the Participant for attachment to the Participant’s copy of this
Grant Notice. The Participant represents that the Participant has read and is
familiar with the provisions of the Plan and the Agreement, and hereby accepts
the Award subject to all of their terms and conditions.

          PACKETEER, INC.   PARTICIPANT
 
       
By:
       
 
       
 
      Signature
 
       
Its:
       
 
       
 
      Date
 
       
 
       

         
Address: 
  10201 North De Anza Boulevard   Address
 
  Cupertino, CA 95014, USA    
 
       
 
       

ATTACHMENTS:   1999 Stock Incentive Plan, as amended to the Grant Date;
Performance Share Agreement and Plan Prospectus

2



--------------------------------------------------------------------------------



 



PACKETEER, INC.
PERFORMANCE SHARE AGREEMENT
(For U.S. Participants)
     Packeteer, Inc. has granted to the Participant named in the Notice of Grant
of Performance Shares (the “Grant Notice”) to which this Performance Share
Agreement (the “Agreement”) is attached an Award consisting of Performance
Shares subject to the terms and conditions set forth in the Grant Notice and
this Agreement. The Award has been granted pursuant to the Packeteer, Inc. 1999
Stock Incentive Plan (the “Plan”), as amended to the Grant Date, the provisions
of which are incorporated herein by reference. By signing the Grant Notice, the
Participant: (a) acknowledges receipt of and represents that the Participant has
read and is familiar with the Grant Notice, this Agreement, the Plan and a
prospectus for the Plan (the “Plan Prospectus”) in the form most recently
prepared in connection with the registration with the Securities and Exchange
Commission of shares issuable pursuant to the Plan, (b) accepts the Award
subject to all of the terms and conditions of the Grant Notice, this Agreement
and the Plan and (c) agrees to accept as binding, conclusive and final all
decisions or interpretations of the Plan Administrator upon any questions
arising under the Grant Notice, this Agreement or the Plan.
     1. Definitions and Construction.
          1.1 Definitions. Unless otherwise defined herein, capitalized terms
shall have the meanings assigned to such terms in the Grant Notice or the Plan.
               (a) “Cause” means the occurrence of any of the following:
(1) Participant’s theft, dishonesty, misconduct, breach of fiduciary duty for
personal profit, or falsification of any documents or records of the
Corporation; (2) Participant’s material failure to abide by the code of conduct
or other policies (including, without limitation, policies relating to
confidentiality and reasonable workplace conduct) of the Corporation;
(3) misconduct by Participant within the scope of Section 304 of the
Sarbanes-Oxley Act of 2002 as a result of which of the Corporation is required
to prepare an accounting restatement; (4) Participant’s unauthorized use,
misappropriation, destruction or diversion of any tangible or intangible asset
or corporate opportunity of the Corporation (including, without limitation,
Participant’s improper use or disclosure of the confidential or proprietary
information of the Corporation); (5) any intentional act by Participant which
has a material detrimental effect on reputation or business of the Corporation;
(6) Participant’s repeated failure or inability to perform any reasonable
assigned duties after written notice from the Corporation of, and a reasonable
opportunity to cure, such failure or inability; (7) any material breach by
Participant of any employment, non-disclosure, non-competition, non-solicitation
or other similar agreement between Participant and the Corporation, which breach
is not cured pursuant to the terms of such agreement; (8) Participant’s failure
to cooperate in any investigation by the Corporation that has been approved by
the Board or the Audit Committee of the Board; or (9) Participant’s conviction
(including any plea of guilty or nolo contendere) of any criminal act involving
fraud, dishonesty, misappropriation or moral turpitude, or which impairs
Participant’s ability to perform his duties with the Corporation.

 



--------------------------------------------------------------------------------



 



               (b) “Disability” means either (1) the inability of Participant to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (2) Participant is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three
(3) months under an accident and health plan covering employees of Participant’s
employer.
               (c) “Involuntary Termination of Service” means the involuntary
termination by the Corporation (or its successor) of the Service of the
Participant for reasons other than Cause; provided, however, that Involuntary
Termination of Service shall not include any voluntary termination or any
termination of Participant’s employment which is a result of Participant’s death
or Disability.
               (d) “Performance Share” means a right to receive on the
applicable Settlement Date one (1) share of Common Stock if such Performance
Share is then a Vested Performance Share.
               (e) “Plan Administrator” shall mean the Primary Committee (as
defined by the Plan).
               (f) “Product Revenue” means product revenue determined in
accordance with generally accepted accounting principles, as reported in the
Company’s Form 10-K filing for the Performance Period. Product Revenue does not
include services revenue.
               (g) “Product Revenue Goal” means an amount of Product Revenue for
the Performance Period equal to $_________.
               (h) “Product Revenue Multiplier” means a number determined as
follows:

          Percentage Achievement of Product     Revenue Goal   Product Revenue
Multiplier
Less than 95%
    0.00  
95%
    0.75  
100%
    1.00  
110%
    1.25  
115%
    1.50  
120%
    1.75  
Equal to or greater than 125%
    2.00  

The Product Revenue Multiplier for percentages of achievement of the Product
Revenue Goal falling between the percentages set forth in the table above shall
be determined by linear interpolation.
               (i) “Pro Forma Operating Income” means the operating income for
the Performance Period determined in accordance with generally accepted
accounting principles,

2



--------------------------------------------------------------------------------



 



but adjusted to exclude (1) amortization of purchased intangible assets,
(2) in-process research and development expense, (3) stock-based compensation
expense from acquisitions and (4) stock-based compensation expense determined in
accordance with Statement of Financial Accounting Standards No. 123 (revised
2004).
               (j) “Pro Forma Operating Income Goal” means an amount of Pro
Forma Operating Income for the Performance Period equal to $_________.
               (k) “Pro Forma Operating Income Multiplier” means a number
determined as follows:

          Percentage Achievement of     Pro Forma Operating
Income Goal   Pro Forma Operating
Income Multiplier
Less than 95%
    0.00  
95%
    0.50  
Equal to or greater than 100%
    1.00  

The Pro Forma Operating Income Multiplier for percentages of achievement of the
Pro Forma Operating Income Goal falling between the percentages set forth in the
table above shall be determined by linear interpolation.
          1.2 Construction. Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of this Agreement. Except when otherwise indicated by the context, the
singular shall include the plural and the plural shall include the singular. Use
of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.
     2. Administration.
          All questions of interpretation concerning the Grant Notice, this
Agreement and the Plan shall be determined by the Plan Administrator. All
determinations by the Plan Administrator shall be final and binding upon all
persons having an interest in the Award. Any officer of the Corporation shall
have the authority to act on behalf of the Corporation with respect to any
matter, right, obligation, or election which is the responsibility of or which
is allocated to the Corporation herein, provided that such officer has apparent
authority with respect to such matter, right, obligation, or election. If the
Participant is a Covered Employee (as defined by the Plan), compensation
realized by the Participant pursuant to the Award is intended to constitute
qualified performance-based compensation within the meaning of Section 162(m) of
the Code and the regulations thereunder, and the provisions of this Agreement
shall be construed and administered in a manner consistent with this intent.
     3. The Award.
          3.1 Grant of Performance Shares. On the Grant Date, the Participant
shall acquire, subject to the provisions of this Agreement, a right to receive a
number of Performance Shares which shall not exceed the Maximum Number of
Performance Shares set forth in the

3



--------------------------------------------------------------------------------



 



Grant Notice, subject to adjustment as provided in Section 10. The number of
Performance Shares, if any, ultimately earned by the Participant, shall be that
number of Performance Shares which become Vested Performance Shares.
          3.2 No Monetary Payment Required. The Participant is not required to
make any monetary payment (other than applicable tax withholding, if any) as a
condition to receiving the Performance Shares or shares of Common Stock issued
upon settlement of the Performance Shares, the consideration for which shall be
past services actually rendered and/or future services to be rendered to the
Corporation (or any Parent or Subsidiary) or for its benefit. Notwithstanding
the foregoing, if required by applicable state corporate law, the Participant
shall furnish consideration in the form of cash or past services rendered to the
Corporation (or any Parent or Subsidiary) or for its benefit having a value not
less than the par value of the shares of Common Stock issued upon settlement of
the Performance Shares.
     4. Certification of Plan Administrator.
          4.1 Level of Performance Measures Attained. As soon as practicable
following completion of the Performance Period, and in any event prior to the
initial Vesting Date set forth in the Grant Notice, the Plan Administrator shall
certify in writing the level of attainment of the Performance Measures during
the Performance Period and the resulting number of Performance Shares which
shall become Earned Performance Shares. The Corporation shall promptly notify
the Participant of the determination by the Plan Administrator.
          4.2 Adjustment to Performance Measures for Extraordinary Items. The
Plan Administrator shall adjust one or both of the Performance Measures, as it
deems appropriate, to exclude the effect (whether positive or negative) of any
of the following occurring after the grant of the Award: (a) a change in
accounting standards required by generally accepted accounting principles, (b) a
merger with or acquisition of any other business entity or business assets,
(c) restructurings, discontinued operations, extraordinary items or other
unusual or non-recurring charges, (d) an event either not directly related to
the operations of the Corporation or not within the reasonable control of the
Corporation’s management or (e) changes in applicable laws or regulations
affecting the Corporation. Each such adjustment, if any, shall be made solely
for the purpose of providing a consistent basis from period to period for the
calculation of Performance Measures in order to prevent the dilution or
enlargement of the Participant’s rights with respect to the Award.
     5. Vesting of Performance Shares.
          5.1 In General. Except as provided by this Section and Section 9, the
Earned Performance Shares shall vest and become Vested Performance Shares as
provided in the Grant Notice based on the Participant’s continued Service until
the applicable Vesting Date.
          5.2 Effect of Leave of Absence. Unless otherwise required by law, in
the event that the Participant has taken in excess of thirty (30) days in unpaid
leaves of absence during the Performance Period, the number of Performance
Shares determined to be Earned Performance Shares, if any, shall be prorated on
the basis of the number of days of the

4



--------------------------------------------------------------------------------



 



Participant’s Service during the Performance Period during which the Participant
was not on an unpaid leave of absence.
          5.3 Effect of Involuntary Termination of Service Following a Corporate
Transaction Occurring On or After Initial Vesting Date. In the event of the
Involuntary Termination of Service of the Participant upon or within twelve
(12) months following a Corporate Transaction in which the Performance Shares
are assumed, continued or replaced by the Acquiror pursuant to Section 9.1(b)
and prior to a Vesting Date other than the initial Vesting Date as set forth in
the Grant Notice, then a number of Performance Shares equal to the product of
the number of Earned Performance Shares which remain unvested as of the date of
such Involuntary Termination, as adjusted pursuant to Section 10 in connection
with the Corporate Transaction, and the greater of (a) fifty percent (50%) or
(b) the percentage that the number of days elapsed from the last completed
Vesting Date to the date of such Involuntary Termination bears to the total
number of days contained in the period from the last completed Vesting Date to
the final Vesting Date shall be accelerated and shall be deemed Vested
Performance Shares effective as of the date of such termination of Service, and
the Award shall be settled in full in accordance with Section 7 immediately upon
the date of such termination of Service, which shall be deemed the Settlement
Date for this purpose. This Section 5.3 shall govern exclusively the vesting of
the Award in the event of a termination of the Participant’s Service upon or
following a Corporate Transaction or Change in Control occurring on or after the
initial Vesting Date as set forth in the Grant Notice.
     6. Termination of Service; Forfeiture of Unvested Performance Shares.
          Except as provided by Section 5.3 and Section 9, in the event that the
Participant’s Service terminates prior to a Vesting Date for any reason or no
reason, with or without cause, the Participant shall forfeit and the Corporation
shall automatically reacquire all Performance Shares subject to this Award which
have not become Vested Performance Shares as of the date of such termination of
Service. Effective as of the last day of the Performance Period, the Participant
shall forfeit and the Corporation shall automatically reacquire all Performance
Shares which do not become Earned Performance Shares in accordance with the Plan
Administrator’s certification pursuant to Section 4.1. The Participant shall not
be entitled to any payment for such forfeited Performance Shares.
     7. Settlement of the Award.
          7.1 Issuance of Shares of Common Stock. Subject to the provisions of
Section 7.3 below, the Corporation shall issue to the Participant on each
Settlement Date with respect to each Vested Performance Share not previously
settled one (1) share of Common Stock. Shares of Common Stock issued in
settlement of Performance Shares shall not be subject to any restriction on
transfer other than any such restriction as may be required pursuant to
Section 7.3, Section 8 or the Corporation’s Insider Trading Policy.
          7.2 Beneficial Ownership of Shares; Certificate Registration. The
Participant hereby authorizes the Corporation, in its sole discretion, to
deposit for the benefit of the Participant with any broker with which the
Participant has an account relationship of which

5



--------------------------------------------------------------------------------



 



the Corporation has notice any or all shares acquired by the Participant
pursuant to the settlement of the Award. Except as provided by the preceding
sentence, a certificate for the shares as to which the Award is settled shall be
registered in the name of the Participant, or, if applicable, in the names of
the heirs of the Participant.
          7.3 Restrictions on Grant of the Award and Issuance of Shares. The
grant of the Award and issuance of shares of Common Stock upon settlement of the
Award shall be subject to compliance with all applicable requirements of
federal, state law or foreign law with respect to such securities. No shares of
Common Stock may be issued hereunder if the issuance of such shares would
constitute a violation of any applicable federal, state or foreign securities
laws or other law or regulations or the requirements of any stock exchange or
market system upon which the Common Stock may then be listed. The inability of
the Corporation to obtain from any regulatory body having jurisdiction the
authority, if any, deemed by the Corporation’s legal counsel to be necessary to
the lawful issuance of any shares subject to the Award shall relieve the
Corporation of any liability in respect of the failure to issue such shares as
to which such requisite authority shall not have been obtained. As a condition
to the settlement of the Award, the Corporation may require the Participant to
satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Corporation.
          7.4 Fractional Shares. The Corporation shall not be required to issue
fractional shares upon the settlement of the Award. Any fractional share
resulting from the determination of the number of Vested Performance Shares
shall be rounded down to the nearest whole number.
     8. Tax Withholding.
          8.1 In General. At the time the Grant Notice is executed, or at any
time thereafter as requested by the Corporation, the Participant hereby
authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for, any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Corporation, if any, which arise in connection with the Award
or the issuance of shares of Stock in settlement thereof. The Corporation shall
have no obligation to process the settlement of the Award or to deliver shares
until the tax withholding obligations as described in this Section have been
satisfied by the Participant.
          8.2 Withholding in Shares. Subject to applicable law, the Corporation
shall require the Participant to satisfy its tax withholding obligations by
deducting from the shares of Common Stock otherwise deliverable to the
Participant in settlement of the Award a number of whole shares having a fair
market value, as determined by the Corporation as of the date on which the tax
withholding obligations arise, not in excess of the amount of such tax
withholding obligations determined by the applicable minimum statutory
withholding rates.

6



--------------------------------------------------------------------------------



 



     9. Corporate Transaction.
          9.1 Effect of Corporate Transaction on the Award.
               (a) Corporate Transaction Occurring Prior to Initial Vesting
Date. In the event of a Corporate Transaction occurring prior to the initial
Vesting Date as set forth in the Grant Notice, then the vesting of a number of
Performance Shares equal to fifty percent (50%) of the Target Number of
Performance Shares, as adjusted pursuant to Section 10, shall be accelerated and
shall be deemed Vested Performance Shares effective as of the date of the
Corporate Transaction, and the Award shall be settled in full in accordance with
Section 7 immediately prior to the Corporate Transaction, provided that the
Participant’s Service has not terminated prior to such date. The vesting of
Performance Shares and settlement of the Award that was permissible solely by
reason of this Section 9.1(a) shall be conditioned upon the consummation of the
Corporate Transaction. The Award shall terminate and cease to be outstanding as
of the time of the consummation of the Corporate Transaction to the extent of
the Performance Shares which are not Vested Performance Shares following the
application of this Section 9.1(a).
               (b) Corporate Transaction Occurring On or After Initial Vesting
Date. In the event of a Corporate Transaction occurring on or after the initial
Vesting Date as set forth in the Grant Notice, the surviving, continuing,
successor, or purchasing entity or parent thereof, as the case may be (the
“Acquiror”), may, without the consent of the Participant, either assume or
continue the Corporation’s rights and obligations with respect to the
outstanding Performance Shares or substitute for outstanding Performance Shares
substantially equivalent rights with respect to the Acquiror’s stock. For
purposes of this Section 9.1(b), a Performance Share shall be deemed assumed if,
following the Corporate Transaction, the Performance Share confers the right to
receive, subject to the terms and conditions of the Plan and this Agreement, the
consideration (whether stock, cash, other securities or property or a
combination thereof) to which a holder of a share of Common Stock on the
effective date of the Corporate Transaction was entitled; provided, however,
that if such consideration is not solely common stock of the Acquiror, the Board
may, with the consent of the Acquiror, provide for the consideration to be
received upon settlement of the Performance Share to consist solely of common
stock of the Acquiror equal in Fair Market Value to the per share consideration
received by holders of Common Stock pursuant to the Corporate Transaction. In
the event the Acquiror elects not to assume, continue or substitute for the
outstanding Performance Shares in connection with a Corporate Transaction
occurring on or after such initial Vesting Date, the vesting of 100% of the
Earned Performance Shares shall be accelerated and shall be deemed Vested
Performance Shares effective as of the date of the Corporate Transaction, and
the Award shall be settled in full in accordance with Section 7 immediately
prior to the Corporate Transaction, provided that the Participant’s Service has
not terminated prior to such date. The vesting of Performance Shares and
settlement of the Award that was permissible solely by reason of this
Section 9.1(b) shall be conditioned upon the consummation of the Corporate
Transaction.
          9.2 Federal Excise Tax Under Section 4999 of the Code.
               (a) Excess Parachute Payment. In the event that any acceleration
of vesting the Performance Shares and any other payment or benefit received or
to be received by

7



--------------------------------------------------------------------------------



 



the Participant would subject the Participant to any excise tax pursuant to
Section 4999 of the Code due to the characterization of such acceleration of
vesting, payment or benefit as an “excess parachute payment” under Section 280G
of the Code, the Participant may elect, in his or her sole discretion, to reduce
the amount of any acceleration of vesting called for by this Agreement in order
to avoid such characterization.
               (b) Determination by Independent Accountants. To aid the
Participant in making any election called for under Section 9.2(a), no later
than the date of the occurrence of any event that might reasonably be
anticipated to result in an “excess parachute payment” to the Participant as
described in Section 9.2(a), the Corporation shall request a determination in
writing by independent public accountants selected by the Corporation (the
“Accountants”). As soon as practicable thereafter, the Accountants shall
determine and report to the Corporation and the Participant the amount of such
acceleration of vesting, payments and benefits which would produce the greatest
after-tax benefit to the Participant. For the purposes of such determination,
the Accountants may rely on reasonable, good faith interpretations concerning
the application of Sections 280G and 4999 of the Code. The Corporation and the
Participant shall furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make their required
determination. The Corporation shall bear all fees and expenses the Accountants
may reasonably charge in connection with their services contemplated by this
Section 9.2(b).
     10. Adjustments for Changes in Capital Structure.
          Subject to any required action by the stockholders of the Corporation,
in the event of any change in the Common Stock effected without receipt of
consideration by the Corporation, whether through merger, consolidation,
reorganization, reincorporation, recapitalization, reclassification, stock
dividend, stock split, reverse stock split, split-up, split-off, spin-off,
combination of shares, exchange of shares, or similar change in the capital
structure of the Corporation, appropriate adjustments shall be made in the
number of Performance Shares subject to the Award and/or the number and kind of
shares to be issued in settlement of the Award, in order to prevent dilution or
enlargement of the Participant’s rights under the Award. For purposes of the
foregoing, conversion of any convertible securities of the Corporation shall not
be treated as “effected without receipt of consideration by the Corporation.”
Any fractional share resulting from an adjustment pursuant to this Section shall
be rounded down to the nearest whole number. Such adjustments shall be
determined by the Plan Administrator, and its determination shall be final,
binding and conclusive.
     11. Rights as a Stockholder or Employee.
          The Participant shall have no rights as a stockholder with respect to
any shares which may be issued in settlement of this Award until the date of the
issuance of a certificate for such shares (as evidenced by the appropriate entry
on the books of the Corporation or of a duly authorized transfer agent of the
Corporation). No adjustment shall be made for dividends, distributions or other
rights for which the record date is prior to the date such certificate is
issued, except as provided in Section 10. If the Participant is an Employee, the
Participant understands and acknowledges that, except as otherwise provided in a
separate, written employment agreement between the Corporation or a Parent or
Subsidiary and the Participant, the

8



--------------------------------------------------------------------------------



 



Participant’s employment is “at will” and is for no specified term. Nothing in
this Agreement shall confer upon the Participant any right to continue in
Service interfere in any way with any right of the Corporation or any Parent or
Subsidiary to terminate the Participant’s Service at any time.
     12. Legends.
          The Corporation may at any time place legends referencing any
applicable federal, state or foreign securities law restrictions on all
certificates representing shares of Common Stock issued pursuant to this
Agreement. The Participant shall, at the request of the Corporation, promptly
present to the Corporation any and all certificates representing shares acquired
pursuant to this Award in the possession of the Participant in order to carry
out the provisions of this Section.
     13. Compliance with Section 409A.
          13.1 Notwithstanding anything set forth herein to the contrary, no
amount payable pursuant to this Agreement on account of the Participant’s
termination of Service which constitutes a “deferral of compensation” within the
meaning of the Treasury Regulations issued pursuant to Section 409A of the Code
(the “Section 409A Regulations”) shall be paid unless and until the Participant
has incurred a “separation from service” within the meaning of the Section 409A
Regulations. Furthermore, to the extent that the Participant is a “specified
employee” within the meaning of the Section 409A Regulations as of the date of
the Participant’s separation from service, no amount that constitutes a deferral
of compensation which is payable on account of the Participant’s separation from
service shall paid to the Participant before the date (the “Delayed Payment
Date”) which is first day of the seventh month after the date of the
Participant’s separation from service or, if earlier, the date of the
Participant’s death following such separation from service. All such amounts
that would, but for this Section, become payable prior to the Delayed Payment
Date will be accumulated and paid on the Delayed Payment Date.
          13.2 The Corporation intends that income provided to the Participant
pursuant to this Agreement will not be subject to taxation under Section 409A of
the Code. The provisions of this Agreement shall be interpreted and construed in
favor of satisfying any applicable requirements of Section 409A of the Code.
However, the Corporation does not guarantee any particular tax effect for income
provided to the Participant pursuant to this Agreement. In any event, except for
the Corporation’s responsibility to withhold applicable income and employment
taxes from compensation paid or provided to the Participant, the Corporation
shall not be responsible for the payment of any applicable taxes incurred by the
Participant on compensation paid or provided to the Participant pursuant to this
Agreement.
     14. Miscellaneous Provisions.
          14.1 Termination or Amendment. The Plan Administrator may terminate or
amend the Plan or this Agreement at any time; provided, however, that except as
provided in Section 9 in connection with a Corporate Transaction, no such
termination or amendment may adversely affect the Participant’s rights under
this Agreement without the consent of the

9



--------------------------------------------------------------------------------



 



Participant unless such termination or amendment is necessary to comply with
applicable law or government regulation, including, but not limited to,
Section 409A of the Code. No amendment or addition to this Agreement shall be
effective unless in writing.
          14.2 Nontransferability of the Award. Prior the issuance of shares of
Common Stock on the Settlement Date, neither this Award nor any Performance
Shares subject to this Award shall be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or by the laws of descent and distribution. All rights
with respect to the Award shall be exercisable during the Participant’s lifetime
only by the Participant or the Participant’s guardian or legal representative.
          14.3 Unfunded Obligation. The Participant shall have the status of a
general unsecured creditor of the Corporation. Any amounts payable to the
Participant pursuant to the Award shall be an unfunded and unsecured obligation
for all purposes, including, without limitation, Title I of the Employee
Retirement Income Security Act of 1974. The Corporation shall not be required to
segregate any monies from its general funds, or to create any trusts, or
establish any special accounts with respect to such obligations. The Corporation
shall retain at all times beneficial ownership of any investments, including
trust investments, which the Corporation may make to fulfill its payment
obligations hereunder. Any investments or the creation or maintenance of any
trust or any Participant account shall not create or constitute a trust or
fiduciary relationship between the Plan Administrator or the Corporation and the
Participant, or otherwise create any vested or beneficial interest in the
Participant or the Participant’s creditors in any assets of the Corporation. The
Participant shall have no claim against the Corporation for any changes in the
value of any assets which may be invested or reinvested by the Corporation with
respect to the Award.
          14.4 Further Instruments. The parties hereto agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of this Agreement.
          14.5 Binding Effect. This Agreement shall inure to the benefit of the
successors and assigns of the Corporation and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.
          14.6 Delivery of Documents and Notices. Any document relating to
participation in the Plan or any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by the Corporation or a Parent or Subsidiary,
or upon deposit in the U.S. Post Office or foreign postal service, by registered
or certified mail, or with a nationally recognized overnight courier service,
with postage and fees prepaid, addressed to the other party at the address shown
below that party’s signature to the Grant Notice or at such other address as
such party may designate in writing from time to time to the other party.

10



--------------------------------------------------------------------------------



 



               (a) Description of Electronic Delivery. The Plan documents, which
may include but do not necessarily include: the Plan, the Grant Notice, this
Agreement, the Plan Prospectus, and any reports of the Corporation provided
generally to the Corporation’s stockholders, may be delivered to the Participant
electronically. In addition, the Participant may deliver electronically the
Grant Notice to the Corporation or to such third party involved in administering
the Plan as the Corporation may designate from time to time. Such means of
electronic delivery may include but do not necessarily include the delivery of a
link to a Corporation intranet or the internet site of a third party involved in
administering the Plan, the delivery of the document via e-mail or such other
means of electronic delivery specified by the Corporation.
               (b) Consent to Electronic Delivery. The Participant acknowledges
that the Participant has read Section 13.6(a) of this Agreement and consents to
the electronic delivery of the Plan documents and Grant Notice, as described in
Section 13.6(a). The Participant acknowledges that he or she may receive from
the Corporation a paper copy of any documents delivered electronically at no
cost to the Participant by contacting the Corporation by telephone or in
writing. The Participant further acknowledges that the Participant will be
provided with a paper copy of any documents if the attempted electronic delivery
of such documents fails. Similarly, the Participant understands that the
Participant must provide the Corporation or any designated third party
administrator with a paper copy of any documents if the attempted electronic
delivery of such documents fails. The Participant may revoke his or her consent
to the electronic delivery of documents described in Section 13.6(a) or may
change the electronic mail address to which such documents are to be delivered
(if Participant has provided an electronic mail address) at any time by
notifying the Corporation of such revoked consent or revised e-mail address by
telephone, postal service or electronic mail. Finally, the Participant
understands that he or she is not required to consent to electronic delivery of
documents described in Section 13.6(a).
          14.7 Integrated Agreement. The Grant Notice, this Agreement and the
Plan shall constitute the entire understanding and agreement of the Participant
and the Corporation with respect to the subject matter contained herein or
therein and supersedes any prior agreements, understandings, restrictions,
representations, or warranties between the Participant and the Corporation with
respect to such subject matter other than those as set forth or provided for
herein or therein. To the extent contemplated herein or therein, the provisions
of the Grant Notice and the Agreement shall survive any settlement of the Award
and shall remain in full force and effect.
          14.8 Applicable Law. This Agreement shall be governed by the laws of
the State of California as such laws are applied to agreements between
California residents entered into and to be performed entirely within the State
of California.
          14.9 Counterparts. The Grant Notice may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

11